Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Applicants arguments, filed 08/26/2021, with respect to 1-18 have been fully considered and are persuasive.  The Final Rejection submitted on 06/09/2021 has been withdrawn. 

Allowable Subject Matter
	Claims 1-18 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claim 1-8, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" each of the second connection terminals is obliquely disposed along a lateral edge of the width direction of the display panel, adjacent lateral edges of two of the adjacent second connection terminals along the width direction of the display panel are parallel to each other " in combination with the remaining limitations of the claim 1. 
Regarding claim 9-18, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" each of the second connection terminals is obliquely disposed along a lateral edge of the width direction of the display panel, adjacent lateral edges of two of the adjacent second connection terminals along the width direction of the display panel are parallel to each other " in combination with the remaining limitations of the claim 9. 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 

Conclusion
 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PETE T LEE/Primary Examiner, Art Unit 2848